Citation Nr: 0007516	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-43 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
reaction, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, his daughter, and son-in-law


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1943 to 
September 1943.  

This appeal arose from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied the veteran's claim of 
entitlement to an increased evaluation for an anxiety 
reaction, evaluated as 10 percent disabling.  

A hearing was conducted before a Hearing Officer at the RO in 
February 1997, a transcript of which has been associated with 
the claims folder.  

In May 1998 the Board of Veterans' Appeals (Board) remanded 
the claim for further development and adjudicative actions.  

In September 1999 the RO increased the evaluation for the 
service connected anxiety reaction to 30 percent effective 
the date of claim, November 21, 1995.  

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  Prior to November 7, 1996, by reason of the service-
connected anxiety reaction, the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms, reliability, flexibility and 
efficacy levels are so reduced as to result in considerable 
industrial impairment.  



2.  From November 7, 1999, the veteran's anxiety reaction has 
been productive of reduced reliability and productivity with 
demonstrable difficulty in establishing and maintaining 
effective work and social relationships due to symptoms of 
the service connected anxiety reaction including anxiety, 
depressed mood, sleep impairment, preoccupation with health 
or medical problems, irritability, and lack of interests or 
withdrawal.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for an 
anxiety reaction have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132, Diagnostic 
Code 9400 (effective prior to November 7, 1996);  38 C.F.R. 
§ 4.130; Diagnostic Code 9400; 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996)) (effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was treated in service for an anxiety state 
characterized by nervousness, and numerous somatic complaints 
without organic basis.  Service connection was established in 
May 1944 with a 10 percent evaluation assigned effective in 
September 1943.  

A VA psychiatric examination in July 1944 found that the 
veteran claimed he was nervous but examination was negative.  
There was insufficient evidence to warrant a diagnosis of a 
psychoneurosis.  On the basis of this examination, the 
disability evaluation was reduced to a noncompensable level 
effective in September 1944.  

The veteran had subsequent VA and private medical 
evaluations.  Treatment records and VA examinations were 
considered.  The evidence supported that the veteran's 
anxiety reaction was manifested by moderate social and 
industrial impairment with nailbiting, inability to sleep, 
and concern over health and finances.  On the basis of the 
evidence of record a 10 percent evaluation was reestablished 
by the Board in August 1975 effective in July 1974.  

Thereafter the veteran claimed entitlement to an increased 
evaluation on a number of occasions but the claims were 
denied based on the evidence of record including hearing 
testimony, VA and private medical records and VA 
examinations.  

The veteran filed a claim of entitlement to an increased 
evaluation in March 1993 and a VA examination was conducted 
in May 1993.  

In the course of the examination, the veteran reported 
depression, sleep disturbances, restlessness, and anxiety, 
and physical symptoms including palpitations, shortness of 
breath, dizziness and sweating.  He denied treatment after 
1965, when he was provided with Valium for depression.  He 
reportedly had numerous physical problems for which he had 
received, or was receiving, treatment.  

Relevant findings included that the veteran appeared tense, 
and was somewhat apathetic with poor eye contact.  Recent 
memory was also somewhat poor and attention was mildly 
impaired.  There was no speech impairment and he was fully 
oriented.  The examination was otherwise normal. Diagnoses 
based on the examination included a panic disorder and 
dysthymia.

Entitlement to an increased evaluation was denied by a rating 
dated in May 1993 and the veteran thereafter filed his 
current claim for entitlement to an increased evaluation on 
November 21, 1995.  In his claim he stated that he had a 
nervous condition.  He asserted that he had an inability to 
sleep, impaired vision, and difficulty walking, feeding 
himself and grasping.  By his report, he was taking eight 
different medications.  

VA Outpatient treatment reports were obtained from 1994 
onward.  These do not show any specific treatment for anxiety 
or any other psychiatric disorder.  They do show treatment of 
numerous physical disabilities including hypertension, 
diabetes mellitus, internal carotid artery stenosis and 
chronic renal insufficiency.  Complaints of shakiness and 
weakness with an inability to hold objects were noted and 
were attributed to essential tremor or neuropathy possibly 
related to his diabetes.  There was also some evidence of 
transient ischemic attacks (TIA's).  

A VA hospitalization report pertaining to an admission from 
June 1995 to July 1995 for surgery incidentally noted 
complaints of shakiness with abnormal computed tomography 
findings.  A neurology consultation was ordered to rule out a 
seizure disorder.  A record from July 1995 contained a 
diagnosis of an essential tremor.  

VA treatment reports from October and November 1995 noted 
that the veteran reported complaints of nervousness and 
shakiness as well as nausea, diarrhea, and insomnia.  It was 
suspected that these symptoms were caused by a medication; he 
reported that he did not have the symptoms prior to using new 
medications.  

In the course of a medical visit in February 1996 the veteran 
reported having sleep disturbances. 

A VA examination was conducted in January 1996.  The veteran 
reported sleep disturbance, and intermittent periods of 
depression lasting three days at a time, during which he just 
wanted to be left alone.  He told the examiner he was 
depressed "quite a bit" but less than 50 percent of the 
time.  He reported suicidal thoughts in the past but no 
current plan and no history of attempts.  He could not 
explain why he was depressed but his wife speculated that it 
was because of his multiple medical illnesses, explaining 
that he could not get around very well.  They both agreed 
that the veteran had deteriorated significantly since a bout 
of what sounded to the examiner like renal failure three 
years before.  


The veteran reported psychiatric treatment starting in the 
1960s but he did not state how long he was treated.  He 
recalled that Valium was prescribed.  He stated that he saw a 
VA psychiatrist several years before on one occasion.  He 
also reported treatment for numerous physical problems.  

The veteran related that he was married to his current wife 
for 24 years.  He had children from a prior marriage.  He 
retired from work in 1976 and had since been too sick to do 
much of anything.  His activities included watching 
television, and reading the newspaper.  He stated that he had 
grandchildren but rarely would see them.  He belonged to no 
clubs or organizations.  

Examination revealed unsteadiness.  There was poor eye 
contact.  The veteran was well dressed and groomed.  His mood 
was cooperative but reserved.  His affect appeared 
constricted.  He did not smile during the interview but there 
was also not any evidence of sadness, tearing, anger, or 
irritability.  He was relatively engaging and appeared to 
have good object relations.  There was no history or evidence 
of hallucinations or delusions.  Speech was at times halting 
and he had 1+ to 2+ speech lag.  Thought processes were 
coherent and goal directed and he generally did not elaborate 
on his responses.  He was not spontaneous.  Thought content 
was negative for evidence of psychotic thinking or first rank 
symptoms and there was no evidence of current suicidal or 
homicidal thoughts.  There was some test evidence of upper 
range of mild cognitive impairment.  

The examiner stated that the veteran clearly had some 
evidence of depression which appeared to be primarily 
secondary to functional limitations imposed by multiple 
medical problems.  The diagnosis was adjustment disorder with 
depressed mood secondary to multiple medical problems.  
Dementia most likely secondary to hypertensive disease was 
also diagnosed.  Multiple medical diagnoses were also made by 
history.  Current global assessment of functioning (GAF) was 
52 with moderate difficulty in social and occupational 
functioning on the basis of his depression and mild dementia.  

The veteran's wife submitted a letter dated in June 1996 in 
which she asserted that the veteran's nerves and anxiety were 
getting worse.  She cited examples of him having difficulty 
functioning due to shaking.  She also stated that he would 
lose his temper often and would be crass with her and anyone 
else around.  She also stated that he was confused and could 
not carry on a conversation well.  She stated that she took 
care of him and performed all of the inside work at home.  
Moreover, she stated that they could not do anything socially 
anymore, whereas in the past they played cards with friends 
and family members, went out and played bingo, and bowled.  

In his substantive appeal the veteran stated that if anything 
happened unexpectedly he would become upset and lose control.  
He could not stand to be in crowds or around people, both of 
which made him nervous.  He stated that he could not even 
talk on the phone or visit neighbors because he could not 
carry on a conversation and added that he was confused and 
could not remember anything.  

VA outpatient records in mid to late 1996 noted treatment of 
essential tremor and myoclonic jerk.  By history a tremor 
existed since 1981.  

The veteran and witnesses consisting of his wife, his 
daughter and son-in-law testified at a hearing at the RO in 
February 1997.  The veteran testified that he was depressed 
and felt nervous or anxious a lot of the time.  He felt that 
he was anxious due to his physical difficulties but added 
that anything out of the ordinary would upset him including 
"a little difference with someone" - things that would not 
upset an "ordinary person."  He reported that he "mostly" 
got along with family members but did not go out a lot and 
did not have too many close friends.  

The veteran denied VA or private psychiatric treatment but 
noted that he saw a VA neurologist.  He stated that he was 
taking medication for his nerves.  He testified that he last 
worked in 1974 and admitted to having medical problems 
including diabetes, a kidney disorder and a bad liver.  

The veteran's wife then testified that she had noted a change 
in her husband over the 25 years of their marriage.  She 
stated that he did not have any friends and could not talk to 
people "because he gets so nervous" that he would forget 
what he was saying.  She listed activities that they had 
participated in such as bingo and pool, but stated that he 
lost interest because they made him nervous.  She felt that 
he had had no interest in going out.  She did report an 
occasion where they had gone out to eat and were overbilled; 
the veteran did not want to initiate a confrontation about 
the bill because he could not talk to people without becoming 
mad.  

The veteran's wife also testified that he was retired because 
of his nervous condition and "some other things" such as a 
back disability.  She stated that the fact that he did not 
get along too well with people had something to do with his 
retirement.  

The veteran's daughter corroborated that he had become more 
reclusive and was unable to deal with other people in normal 
ways.  She testified that he would rant, rave, and become 
upset when playing cards.  However, she added that he would 
only become upset with her at those times.  His only social 
interaction was speaking to people as they would pass his 
home.  She also added that he would become extremely nervous 
when driving.  Her husband then testified and essentially 
corroborated the prior testimony.  He stated that the veteran 
would lose his temper more frequently than before and would 
become angry with family members.  

A VA psychiatric examination was conducted in December 1998.  
According to the VA examiner, the veteran felt that the 
number of things he could do was significantly reduced and 
this included the types of physical activities in which he 
could participate.  His symptomatology was worsened in 
response to fears about his own health and medical problems, 
and regarding the health of his wife.  

The examiner felt that the veteran's "major problems" were 
medical.  These included a back disorder, hypertension, 
diabetes, coronary artery disease, and a mass on his liver.  

In terms of social functioning and activities of daily 
living, the veteran had been married to his current wife for 
28 years and had children.  He reportedly would spend most of 
his time at home watching television, taking care of his wife 
who was ill, and performing housework.  He told the examiner 
that he got along well with neighbors and had a few friends 
whom he would see "from time to time."  He would also see 
his children "with some regularity."  

The veteran seemed depressed during the examination and his 
affect was anxious.  However, he was fully oriented.  
Judgment, memory and the rest of the mental status 
examination results were normal with the exception that he 
was erratic with mathematical calculations.  

The Axis I diagnosis was a moderate generalized anxiety 
neurosis.  A GAF of 52 was assigned.  However, as noted, it 
was felt that the veteran's major problems were primarily 
medical, and Axis III showed multiple medical problems.  
Stressors, which were not specified, were characterized as 
moderately severe.  

The examiner stated that the veteran had reduced reliability 
and productivity in most areas when medical problems were 
included.  As noted, the generalized anxiety neurosis itself 
was moderate.  There was not total occupational impairment 
due to the service connected psychiatric disorder.  The 
examiner acknowledged that evidence in the claims folder 
supported that the veteran's nervous symptoms had played a 
part in his retirement in the 1970's;  however, the 
retirement was based primarily on a back injury.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994). 

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1999).  

During the pendency of the veteran's appeal, new regulations 
were issued revising the diagnostic criteria for rating 
mental disorders effective November 7, 1996.  61 Fed. Reg. 
52695, Oct. 8, 1996.  Where a regulation changes after the 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version of the regulation more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  




Under the amended regulations, effective November 7, 1996, 
under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  61 Fed. 
Reg. 52695 (effective November 7, 1996) (codified at 
38 C.F.R. § 4.130).  

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships a 50 
percent rating is warranted.  Id.

A 70 percent evaluation is assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

Under the old criteria in effect prior to the effective date 
of the change in regulation, the veteran's disability was 
evaluated under a General Rating Formula for Psychoneurotic 
Disorders.  Under that rating formula, a 30 percent 
evaluation is assigned where the veteran's ability to 
establish and maintain effective social and industrial 
relationships is definitely impaired.  38 C.F.R. § 4.132 
(effective prior to November 7, 1996).  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
United States Court of Veterans Appeals (Court) stated that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion the VA General concluded that "definite" 
is to be construed as representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93.  The Board is 
bound by that interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).  

Using the criteria in effect prior to November 7, 1996, the 
next higher evaluation of 50 percent is for application where 
the veteran's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms, reliability, 
flexibility and efficacy levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is assigned only where the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran's assertions concerning the severity of his 
anxiety reaction (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown; 5 Vet. App. 19 (1993).

In view of the evidence of record and the development ordered 
and accomplished pursuant to the Board's prior remand, the 
Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  

The Board is of the opinion that the new criteria for 
evaluation of mental disorders are generally more favorable 
to the veteran than the old criteria.  The new criteria 
contain specific symptomatology for consideration and are 
more objective.  However to ensure that the veteran is 
satisfied that he has been given a thorough review, the claim 
for an evaluation in excess of 30 percent will be considered 
under both the current revised regulations and the prior 
criteria in effect.  Also, while the Karnas case instructs 
that the more favorable version of a regulation should be 
applied in the case of a rule change during a pending appeal, 
the new version cannot be applied retroactively prior to the 
effective date of the change in regulation.  DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  

The veteran's disability is currently evaluated 30 percent 
disabling, which is indicative, under the new criteria, of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The next higher evaluation of 50 percent requires 
occupational and social impairment with reduced reliability 
and productivity due to the various listed illustrative 
symptoms.  

Upon review of the pertinent evidence, the Board notes that 
historically, when service connection was established, the 
veteran's disability was characterized by anxiety and 
preoccupation with somatic complaints (initially without 
organic basis).  

When the veteran's 10 percent evaluation was restored in 1975 
the disability was manifested by moderate social and 
industrial impairment with inability to sleep, nailbiting, 
and concern over health and finances.  At an RO hearing in 
1978 he complained of sleep disturbance, a withdrawn nature 
with reduced social contacts, impatience with others and 
nervousness.  He had some somatic complaints as well.  

When the veteran was examined by VA in 1993 he reported 
depression, sleep disturbance, restlessness, and anxiety as 
well as somatic complaints.  He was tense and somewhat 
apathetic with poor eye contact, poor recent memory and mild 
impairment of attention.  Whereas an anxiety disorder was 
previously diagnosed, the examiner diagnosed a panic disorder 
and dysthymia.  

This provides a background of the veteran's complaints, 
symptoms and psychiatric diagnoses prior to his current 
claim.  By comparison, on VA examination in 1996, he reported 
sleep disturbance and depression.  He had numerous somatic 
preoccupations with a well-documented history of significant 
medical problems and treatment.  There were few social 
contacts, poor eye contact, a reserved mood, and apparently 
constricted affect.  He also had some halting speech with lag 
and was unsteady.  There was some mild cognitive impairment.  

Diagnoses were adjustment disorder and depressed mood 
secondary to medical problems and mild dementia most likely 
secondary to hypertension.  The overall level of impairment 
was moderate.  




The veteran and his wife assert that speech difficulties, 
shaking, and confusion are due to nervousness.  The other 
asserted symptoms include anger, irritability, or crassness 
with family and others, lack of social contacts and lack of 
interest.  

On VA examination in 1998 the veteran felt that he was 
limited in the things he could do and he had fears about his 
health and medical problems and the health of his wife.  The 
reported symptoms included few social contacts and 
activities.  He seemed depressed with an anxious affect.  
Other than some erratic mathematical calculations the 
examination was normal.  The diagnosis was a moderate 
generalized anxiety disorder.  

In summary, there has been some disagreement among VA medical 
examiners as to the exact diagnosis for the veteran's 
symptoms.  This seems to stem from the fact that at different 
times the veteran has emphasized anxiety or nervousness 
(diagnosed as anxiety or panic) versus depression (diagnosed 
as dysthymia).  However despite the varying diagnoses, the 
veteran currently has a diagnosis of an anxiety disorder, 
which is what is service connected.  

Moreover, the aspects of the veteran's disability have 
remained fairly consistent.  He has had, from the time 
service connection was established, a preoccupation with 
physical symptoms or health.  Over the years he has shown 
increasing social impairment with withdrawal and lack of 
interests, sleep impairment, and an increased degree of 
irritability or anger with others.  He has shown a clear 
pattern of worsening psychological symptoms.  

As for the contention that memory loss, confusion, speech 
impairment, shaking, and weakness are part of the service 
connected disability, the evidence suggests that some of 
these symptoms are clearly due to nonservice connected 
physical problems.  There is mixed evidence on the cause of 
others.  




Shaking and weakness are not shown to be due to nervousness 
as claimed by the veteran and his wife.  Rather they are 
shown to be likely due to essential tremors, myoclonic jerks, 
or neuropathy related to diabetes.  There was also a 
suggestion that TIA's could be responsible for some of the 
veteran's symptoms.  These are nonservice connected medical 
disorders.  

Cognitive impairment in 1996 was noted as was speech lag and 
mild dementia due to hypertension was diagnosed.  On the 
other hand dementia was not diagnosed in 1998 and no memory, 
cognition, or speech problems were explicitly noted by the VA 
examiner.  There was some difficulty with mathematics but no 
diagnosis was made.  In either case it appears that these 
symptoms are not appropriately considered in assessing 
disability due to the service connected disability as when 
shown a diagnosis was made of mild dementia due to 
hypertension (which is not service connected), and later the 
symptoms were not shown at all.  

It is the decision of the Board based on the evidence of 
record that the veteran's disability picture more nearly 
approximates the criteria for a 50 percent evaluation under 
either the revised or prior criteria for evaluating mental 
disorders.  Therefore his claim for an increased evaluation 
is granted to that extent.  

Depressed mood, anxiety, panic attacks and sleep impairment 
are symptoms listed as criteria under the revised rating 
formula for the current evaluation of 30 percent.  However, a 
30 percent rating at its essence under that rating formula is 
for occupational and social impairment with occasional 
decrease in work efficiency with intermittent inability to 
function - although generally veteran would be expected to be 
functioning satisfactorily with normal conversation, self-
care and routine behavior.  



The 50 percent evaluation under the current criteria 
contemplates a higher degree of disability.  A list of 
possible symptoms that could be exhibited by someone having 
this degree of disability is provided in the rating formula.  
Of the listed symptoms, the veteran has not shown 
circumstantial, circumlocutory or stereotyped speech 
described as such due to the service connected anxiety 
reaction, panic attacks more than once a week, impaired 
judgment, or impaired abstract thinking.  As noted above, 
cognitive impairment and memory loss were not shown on the 
current VA examination (aside perhaps as evidenced by some 
difficulty with mathematical calculations) and on the prior 
examination in 1996 there was a diagnosis of mild dementia 
but this was attributed to nonservice connected hypertension.  
The evidence of record does show evidence of anxiety and a 
depressed mood.  

The key to the veteran's claim is that he has clearly reduced 
reliability and productivity due to his difficulty in getting 
along with others, irritability, lack of interests or 
withdrawal and other symptoms.  He has demonstrable 
difficulty in establishing and maintaining effective work and 
social relationships.  His psychiatric symptoms are believed 
to have had some role in his retirement from work many years 
ago (although physical disability is felt to have been the 
major factor in his retirement), and his limited social 
contacts are shown to be strained by his withdrawal, lack of 
interests, and tendency to get angry or irritable and nervous 
at little things or upon unexpected circumstances.  

Considering the examination diagnoses, the hearing testimony 
and the other evidence of record, the Board is persuaded that 
the symptoms of the veteran's service connected anxiety 
disorder (without consideration of his multiple medical 
problems, which are nonservice connected), are productive of 
reduced reliability and productivity with demonstrable 
difficulty in establishing and maintaining effective work and 
social relationships.  The disability picture more nearly 
approximates the criteria for a 50 percent evaluation under 
the current rating formula than the criteria for the assigned 
30 percent evaluation.  





Prior to November 7, 1996, as previously stated, the 
veteran's disability was rated according to a General Rating 
Formula for Psychoneurotic Disorders.  It is the opinion of 
the Board that a higher evaluation of 50 percent is likewise 
supported under those criteria based on the evidence of 
record.  By reason of the symptoms of the service-connected 
anxiety reaction, the veteran's ability to establish or 
maintain effective or favorable relationships with people has 
been considerably impaired, and by reason of psychoneurotic 
symptoms, reliability, flexibility and efficacy levels have 
been so reduced as to result in considerable industrial 
impairment.  

The evidence of social impairment shows that the veteran has 
limited social contacts, most consisting of contacts with 
family members, and that he is withdrawn with reduced 
interest in activities or social interaction.  

The probative medical evidence of record shows that his 
overall degree of disability due to his service connected 
disability is and has been in the "moderate" range at all 
relevant times.  However, his social functioning viewed alone 
is certainly more than moderate in degree (although as noted 
below is less than severe and has not been described as 
such).  This vaguely defined area in the continuum between 
"moderate" and "severe" impairment encompasses 
"definite" impairment (more than moderate but less than 
large) and "considerable" impairment.  The question is one 
of degree and the terms are subjective.  

However, given the testimony of the veteran's relatives as 
well as his own testimony about his typical activities (or 
lack thereof) and the manner in which he relates to those 
around him, the conclusion is inescapable that more than 
definite social impairment is shown.  The veteran's degree of 
social impairment is best described as large or considerable 
rather than definite, which is less than a large degree of 
impairment.  


In terms of occupational impairment, the exact role of the 
veteran's anxiety reaction on his past and present ability to 
work has not been precisely defined and since the veteran 
retired in the 1970's it would seem to be a largely 
speculative endeavor to try to define how his anxiety 
symptoms, viewed in isolation from his multiple serious 
physical ailments, would affect his ability to work.  His 
anxiety or nervousness apparently had some effect on his 
retirement in the 1970s but the major factor was a physical 
disability.  

The question does not have to be resolved with particularity 
because not all criteria have been shown for an increased 
evaluation.  38 C.F.R. § 4.21.  The evidence of record is 
sufficient to conclude that the disability from the veteran's 
disorder is in the moderate range with considerable social 
impairment.  Resolving doubt in the veteran's favor and 
considering the probative evidence of occupational and social 
impairment, keeping in mind the object of coordination of 
rating with impairment of function in all cases, the Board 
concludes the veteran's level of disability utilizing the 
criteria in effect prior to November 7, 1996 more nearly 
approximates considerable impairment than definite 
impairment.  

Having determined that the criteria for a 50 percent 
evaluation have been met, the Board must next address the 
contention (under both the new and prior criteria) by the 
veteran's representative that the next higher evaluation of 
70 percent is warranted.  

The VA examiner stated that the veteran had occupational and 
social impairment, with deficiencies in most areas and it is 
this language that the veteran's representative apparently 
feels establishes entitlement to a 70 percent evaluation.  
However, the examiner stated that this was the case only when 
taking into consideration the veteran's medical problems, 
which are not service connected.  It is noted that the 
veteran's GAF ("global" impairment by definition includes 
service connected and nonservice connected functional 
impairment) is indicative of moderate impairment, approaching 
serious impairment.  The veteran's impairment due to solely 
his anxiety reaction has been characterized only as moderate.  



There is no evidence of most of the symptoms listed in the 
General Rating Formula for Mental Disorders as illustrative 
of the degree of disability represented by a 70 percent 
evaluation such as obsessional rituals interfering with 
routine activities, or intermittently illogical, obscure, or 
irrelevant speech due to the service connected anxiety 
reaction.  The veteran has not been shown to be disoriented 
due to his service connected anxiety reaction, and there has 
been no evidence of neglect of personal appearance and 
hygiene.  

There is some evidence that the veteran has had some suicidal 
thoughts without plan or attempts and there is evidence of 
outbursts of irritability or anger towards family members and 
others.  However, there is no record of violence and the 
veteran's wife testified that the veteran had recently walked 
away from a possible conflict situation.  His judgment has 
been found to be unimpaired. 

The veteran has stated that he has difficulty in adapting to 
stressful circumstances and the Board feels that he is 
credible in this respect, but there is no evidence that he 
has an inability to establish and maintain effective 
relationships and that is the central consideration when 
considering the applicability of a 70 percent evaluation 
under the current diagnostic criteria.  In short, the 
probative evidence does not establish that the criteria for a 
70 percent evaluation under the current criteria have been 
met or nearly approximated.  

The fact that the veteran was deemed by the VA examiner to 
have "moderately severe" stressors was taken into 
consideration but the fact of the matter is that while the 
veteran may have been exposed to moderately severe stressors 
at the time of his 1998 VA examination his overall functional 
impairment was only moderate to serious and his functional 
impairment from the psychiatric disability alone was only 
characterized as moderate.  


A 70 percent rating under the prior diagnostic criteria was 
appropriate only when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132.  

The Board's review of the evidence in the claims folder shows 
that although it is the feeling of the veteran (and of his 
family members) that he has limited social contacts, and 
although their testimony is credible as to their own feelings 
and perceptions, the competent medical evidence does not show 
objectively demonstrable severe impairment in the ability to 
establish and maintain effective or favorable relations with 
others.  

Although the veteran has bouts of anger or irritability 
directed at his family members, he still spends time with 
them.  He is not totally isolated and reported some limited 
social activities and contacts outside the family.  As noted 
previously the veteran's social impairment (as contrasted 
with his overall impairment due to the service connected 
anxiety reaction) is considerable or large in degree.  Severe 
impairment is qualitatively more significant impairment than 
considerable impairment.  The veteran has had multiple VA 
examinations, and medical records have been reviewed.  None 
of these supports that the veteran has severe social 
impairment due to his service connected anxiety disorder.  

As for occupational impairment as noted previously, the 
veteran retired from work in the 1970s.  Although the service 
connected anxiety disorder evidently had a role in his 
retirement, the probative evidence establishes persuasively 
that the primary reason was physical disability.  Moreover, 
currently the veteran's major problems are physical not 
psychological according to the veteran's most recent VA 
examination.  The Board cannot find from the probative 
evidence of record that the veteran has severe occupational 
impairment due to symptoms of the service-connected 
disability.  The veteran has been specifically found to not 
be totally disabled from employment by reason of his anxiety 
disorder.  



In summary, the evidence shows that the veteran's disability 
picture most nearly approximates the criteria for the 50 
percent evaluation, rather than the next higher evaluation of 
70 percent.  The criteria for a higher evaluation, whether 
under the current regulations pertaining to evaluation of 
mental disorders, or under the prior regulations in effect, 
have not been nearly approximated.  It is the finding of the 
Board that the evidentiary record supports a grant of 
entitlement to an increased evaluation of 50 percent for 
anxiety reaction, under the previous criteria prior to 
November 7, 1999, at which time the amended criteria are 
applicable.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria referable to 
assignment of extraschedular evaluations in February 1997 and 
in fact actually discussed the provisions in light of his 
claim, finding that extraschedular consideration was not 
warranted.  




The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensates the 
veteran for the current demonstrated nature and extent of 
severity of his anxiety reaction.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected disorder.  

On the question of whether there is marked interference with 
employment due to the service connected anxiety disorder, as 
stated above, the veteran retired from work in the 1970's due 
to a combination of physical and psychological symptoms.  The 
probative medical evidence of record is that the retirement 
was primarily for physical disability.  Moreover, the 
veteran's current major problems are all medical.  Therefore 
it is the Board's conclusion that the evidence does not 
support that there is marked interference with employment by 
virtue of the service connected anxiety reaction and there 
exists no basis upon which to refer the veteran's case to the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

A 50 percent evaluation is granted for anxiety reaction 
subject to the laws and regulations pertaining to the payment 
of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

